Citation Nr: 0101238	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected moderate limitation of motion due to L5 
spondylolysis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from July 1978 to September 
1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim. 

It is necessary to remand this claim to the RO for additional 
development.  The Board does not have sufficient evidence to 
decide the claim.  VA regulations require that a physical 
examination be conducted when evidence indicates that there 
has been a material change in a disability or where it is 
necessary to determine the current severity of a disability.  
38 C.F.R. § 3.327(a).  However, the veteran was not provided 
a VA examination in conjunction with his claim for an 
increased rating.  The last VA examination was conducted in 
1996 in conjunction with a prior claim for an increased 
disability rating.  It is necessary to provide the veteran a 
VA examination to evaluate the current severity of his 
service-connected condition since he has indicated that this 
condition has worsened.  See Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination").  

Further, because the severity of the veteran's service-
connected back disorder is evaluated by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

Inherent in the veteran's complaints relating to the severity 
of his lumbar spine condition is the implied claim that 
lumbosacral strain and degenerative disc disease (diagnosed 
in 1999) are residuals of his in-service L5 spondylolysis.  
The medical evidence is not sufficiently clear on that point 
to permit an informed decision by the Board, and an 
appropriate opinion should be obtained on remand.

Finally, there are potentially relevant medical records that 
the RO should attempt to obtain concerning the veteran's 
claim.  For example, the veteran has reported that he was 
examined for Workman's Compensation benefits.  He also 
reported that he had to miss work on several occasions due to 
his disability.  Therefore, the RO should make arrangements 
to obtain these records on remand, as well as any additional 
recent treatment records concerning the veteran's low back 
disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to specify where he 
has received treatment for his low back 
disorder since 1999, then obtain complete 
clinical records of all such treatment 
from the identified sources. 

2.  Ask that the veteran provide details 
about his claim for Workman's 
Compensation, to include the date claimed 
and the jurisdiction in which the claim 
was filed.  Ask him to provide a release 
so that a request for the records may be 
filed.  Request all the records that were 
used in considering the veteran's claim 
for Workman's Compensation benefits.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Make arrangements to obtain the 
veteran's employment records showing time 
lost from work and the reasons therefor. 

4.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected L5 spondylolysis.  The 
examiner is asked to specifically 
provide an opinion as to whether it is 
at least as likely as not that 
lumbosacral strain and/or degenerative 
disc disease of the lumbar spine are 
residuals of the veteran's service-
connected disability.  

The examiner should note range of motion 
measurements for the lumbar spine in all 
planes and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The examiner should also state whether 
there are any osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected L5 spondylolysis and 
any residual conditions, and any 
nonservice-connected low back disorders, 
if present.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




